DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed January 19, 2021 and the Information Disclosure Statements (IDSs) filed July 9, 2021; July 16, 2021; and August 4, 2021.

Claims 1-20 are pending in the application.  Claims 1 and 17 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDSs submitted on July 9, 2021; July 16, 2021; and August 4, 2021.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-20, the claims recite the limitations “micro LED module” and, in claim 17, “micro module.”  It is unclear if the claims are intended to require a “micro” module or “micro” LEDs on the module.  In the interest of compact prosecution, the terms “micro module” and “micro LED module” have been interpreted as modules having micro LEDs (LEDs that have a form factor of about 10000 µm2 or less as defined in paragraph [0007] of the present specification).  However, clarification and correction are required.  Claims 2-16 and 18-20 are rejected as they contain the objectionable terminology and/or as they depend from claim 1 or 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) or under 35 U.S.C. 102(a)(2) as anticipated by U.S. Published Patent Application No. 20200163233 A1 to Brackley et al. (referred to hereafter as “Brackley”).

Regarding claim 1, Brackley teaches a display apparatus {Figure 14}, comprising: a display substrate {752}; a first micro LED module {760b} disposed on the display substrate; and a second micro LED module {760c} disposed on the display substrate and adjacent to the first micro LED module, wherein: the first micro LED module and the second micro LED module have side surfaces facing each other, and the side surfaces of the first micro LED module, the second micro LED module, or both are inclined in an identical direction with respect to an upper surface of the display substrate {the adjacent sides of 760b and 760c are both inclined at 90 degrees}.

Brackley teaches that the modules can include “micro LEDs” (paragraph [0030]).
Regarding claim 2 (that depends from claim 1), Brackley teaches the side surfaces facing each other are parallel to each other {the sides of 760b and 760c facing each other are both inclined at 90 degrees and are parallel to each other}.Regarding claim 3 (that depends from claim 1), Brackley Figures 6, 9, and 10 show that the side surfaces facing each other can be at least partially overlapped in the vertical direction. Regarding claim 4 (that depends from claim 1), Brackley Figure 3 shows the first micro LED module {140 in Figure 3} and the second micro LED module {154 in Figure 3} can have different sizes or different shapes from each other. Regarding claim 5 (that depends from claim 1), Brackley Figure 3 shows a third micro LED module {130 in Figure 3} disposed on the display substrate and adjacent to the first micro LED module {134 in Figure 3}, wherein: the first micro LED module {134} and the third micro LED module {130} have side surfaces facing each other, the side surfaces facing each other of the first micro LED module and the third micro LED module are inclined in an identical direction with respect to the upper surface of the display substrate {the adjacent sides of 130 and 134 are both inclined at 90 degrees}, and the side surface of the first micro LED {134} facing the side surface of the third micro LED module {130} is adjacent to the side surface of the first micro LED module {134} facing the side surface of the second micro LED module {136 in Figure 3}. Regarding claim 6 (that depends from claim 5), Brackley Figure 3 shows the third micro LED module {130} is disposed between two first micro LED modules {134 and 138}. Regarding claim 7 (that depends from claim 5), Brackley Figure 3 shows the side surface of the third micro LED module {130} facing the side surface of the first micro LED module {134} extends to face the side surface of the second micro LED module {136}. Regarding claim 8 (that depends from claim 7), Brackley Figure 3 shows the third micro LED module {130} is disposed between two second micro LED modules {136 and 132}. Regarding claim 9 (that depends from claim 1), Brackley teaches the first micro LED module further includes a first connector for connecting an upper surface of a first substrate and a lower surface thereof {“it may be desirable for one or more holes to be formed through a thickness of the tile substrate (e.g., through-glass vias that allow for metallization and electrical signal conduction through the substrate)” (paragraph [0064])}.Regarding claim 10 (that depends from claim 9), Brackley teaches the first connector connects the upper surface of the first substrate and the lower surface thereof through a via hole in the first substrate {“it may be desirable for one or more holes to be formed through a thickness of the tile substrate (e.g., through-glass vias that allow for metallization and electrical signal conduction through the substrate)” (paragraph [0064])}.Regarding claim 11 (that depends from claim 6), Brackley teaches the first connector is formed on a side surface of the first substrate to connect the upper surface of the first substrate and the lower surface thereof {“the tile 30 can include one or more additional components appropriate for operating the pixels 44 in a desired manner, such as circuitry traces or connectors (that may or may not be formed on, in or through the substrate 40)” (paragraph [0032])}Regarding claim 12 (that depends from claim 1), Brackley teaches the first micro LED module {760b} includes a first substrate {760b; Figure 14} and micro LEDs {44; “pixel 44 can in actuality be a surface-mounted lamp composed of three (or more) ‘sub-pixels,’ each of which is an individual LED (or micro-LED) comprising red, green and blue elements (e.g., diodes or color conversion)” (paragraph [0030])} arranged on the first substrate, the second micro LED module {760c} includes a second substrate {760c; Figure 14} and micro LEDs {44; “pixel 44 can in actuality be a surface-mounted lamp composed of three (or more) ‘sub-pixels,’ each of which is an individual LED (or micro-LED) comprising red, green and blue elements (e.g., diodes or color conversion)” (paragraph [0030])} arranged on the second substrate, and side surfaces of the first substrate and the second substrate face each other {Figure 14}. 
Regarding claim 13 (that depends from claim 1), Brackley teaches the first micro LED module {760b} includes a plurality of first pixel regions {44}, and the second micro LED module {760c} includes a plurality of second pixel regions {“pixel 44 can in actuality be a surface-mounted lamp composed of three (or more) ‘sub-pixels,’ each of which is an individual LED (or micro-LED) comprising red, green and blue elements (e.g., diodes or color conversion)” (paragraph [0030])}.Regarding claim 14 (that depends from claim 13), Brackley teaches each of the first pixel regions and the second pixel regions is configured to emit red light, green light, and blue light {“pixel 44 can in actuality be a surface-mounted lamp composed of three (or more) ‘sub-pixels,’ each of which is an individual LED (or micro-LED) comprising red, green and blue elements (e.g., diodes or color conversion)” (paragraph [0030])}.Regarding claim 17, Brackley teaches a display apparatus {Figure 6} comprising a micro LED module {420}, the micro module comprising: a substrate {420} having a lower surface, an upper surface, and side surfaces; and micro LEDs {44} arranged on the upper surface of the substrate, wherein at least one side surface of the substrate is inclined to have an acute angle or an obtuse angle with respect to the upper surface of the substrate {the sides of 420 are inclined to have an acute (left side surface) and an obtuse (right side surface) angle}. 
Brackley teaches that the modules can include “micro LEDs” (paragraph [0030]).
Regarding claim 18 (that depends from claim 17), Brackley Figure 6 shows the substrate {420} has two pairs of opposite side surfaces, and at least one pair of opposite side surfaces are inclined in an identical direction. Regarding claim 19 (that depends from claim 17), Brackley Figure 7 shows the substrate {470 in Figure 7} has two pairs of opposite side surfaces, and at least one pair of opposite side surfaces are inclined in opposite directions. Regarding claim 20 (that depends from claim 17), Brackley teaches the micro LED module {44} has a plurality of pixel regions on the upper surface of the substrate, and each of the pixel regions is configured to emit red light, green light, and blue light {“pixel 44 can in actuality be a surface-mounted lamp composed of three (or more) ‘sub-pixels,’ each of which is an individual LED (or micro-LED) comprising red, green and blue elements (e.g., diodes or color conversion)” (paragraph [0030])}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16 are rejected under 35 U.S.C. 103 as unpatentable over Brackley in view of WO-2019074278-A1 to Min et al. (referred to hereafter as “Min”).

Regarding claim 15 (that depends from claim 1), Brackley does not appear to explicitly describe a molding member covering the first and second micro LED modules.  Min Figure 8 shows that it was known to provide such a molding providing a flat upper surface {see Min 140 in Figure 8}.  It would have been obvious to one of ordinary skill in the art to provide such a covering to provide a flat upper surface for the Brackley LED modules.Regarding claim 16 (that depends from claim 15), Min Figure 8 shows the molding member {Min 140} fills a region {the region in Min Figure 8 between the middle 123 of a first LED module and right side 121 of a second LED module} between the first micro LED module {Min 120 left} and the second micro LED module {Min 120 right}. It would have been obvious to one of ordinary skill in the art to provide such a covering to provide a flat upper surface for the Brackley LED modules.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826